YATES, Presiding Judge,
dissenting.
I would affirm the trial court in this instance; therefore, I respectfully dissent. The husband, as the appellant in this case, has the burden of “presenting sufficient evidence in the record before this court to show an abuse of discretion by the trial court in dividing the marital estate.” J.N.H. v. N.T.H., 705 So.2d 448, 451 (Ala.Civ.App.1997), citing Newman v. State, 623 So.2d 1171 (Ala.Civ.App.1993), and In re Coleman, 469 So.2d 638 (Ala.Civ.App.1985). The husband had the opportunity to offer evidence of the value of properties divided by the trial court. The trial court should not be held in error for the husband’s failure to present this evidence.
THOMPSON, J., concurs.